Exhibit 10.1

PARKER-HANNIFIN CORPORATION

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS PROGRAM

Adopted: 04/15/2010

Effective: 04/15/2010

WHEREAS, by instrument effective as of January 1, 1980, this supplemental
executive retirement benefits program (the “Program”) was established for the
benefit of certain employees of Parker-Hannifin Corporation and their
beneficiaries; and

WHEREAS, the Program has been amended and restated from time to time; and

WHEREAS, upon recommendation of the Human Resources & Compensation Committee of
the Board, the Board of Directors desires to amend and restate the terms,
provisions, and conditions of the Program.

NOW, THEREFORE, the Program is hereby amended as of April 15, 2010 as follows:

1. Section 1(kk) of the Program is hereby amended and restated in its entirety,
as follows:

(kk) Specified Rate:

 

  (1) For retirements after January 1, 2011, the Specified Rate means the
average of the daily closing On-The-Run Long Bond rates as displayed by the
Bloomberg Professional Financial System at screen “GT 30 GVT” (or any successor
screen), for the five year period ending on the last day of the second full
calendar month preceding the month in which a Participant’s Termination of
Employment occurs; provided, however that while 30-Year Treasury Bonds are
issued by the U.S. Treasury, the Specified Rate shall be the monthly average
annual yield of 30-Year United States Treasury Bonds for constant maturities as
published by the Federal Reserve Bank ending for the five year period ending
with the month in which a Participant’s Termination of Employment occurs.

 

  (2) Notwithstanding the foregoing, for purposes of calculating a Change in
Control Lump Sum Payment, the Specified Rate shall be the interest rate for
immediate annuities of the Pension Benefit Guaranty Corporation (PBGC) in effect
on the date of the Change in Control as set forth in Appendix B to Part 2619 of
29 Code of Federal Regulations, or any other successor or similar rate.

Adopted and effective April 15, 2010 by resolution of the Board of Directors of
Parker-Hannifin Corporation.

 

/s/ Thomas A. Piraino, Jr.

Thomas A. Piraino, Jr., Secretary